
	

114 HR 2397 IH: Tornado Family Safety Act of 2015
U.S. House of Representatives
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2397
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2015
			Mr. Cole introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to allow the use of physical damage disaster loans for the
			 construction of safe rooms, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tornado Family Safety Act of 2015. 2.Use of physical damage disaster loans to construct safe roomsSection 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) is amended by striking mitigating measures and all that follows through modifying structures and inserting the following:
			
 mitigating measures, including—(i)construction of retaining walls and sea walls; (ii)grading and contouring land; and
 (iii)relocating utilities and modifying structures, including construction of a safe room or similar storm shelter designed to protect property and occupants from tornadoes or other natural disasters.
		
